DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “PVC”, “EVA” and “IXPE which are not defined in the specification.  These limitations are not clear.  Claims 4, 5, and 6 are rejected for depending from claim 3.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US2016/0032597 to Keane in view of U.S. Patent No. 7,799,157 to Kato et al.
Regarding claim 1, Keane discloses a flooring (abstract) having a main body layer (fig. 4: 422) and a buffer layer (424), both being made from foam PVC [0050].  A layer with holes is disclosed (426) but they are not extending through the buffer layer to the main body layer.  Kato discloses a backing having a main body layer (fig. 1: 2) and a buffer layer (3), adhesive layer (44) with holes passing through the adhesive layer and the buffer layer up to the main body layer.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Keane by adding such a backing layer with holes as disclosed by Kato in order to allow for a more gripping surface and also since the embossments are disclosed by Kean in fig. 4: 428.
Regarding claim 2, Keane in view of Kato discloses the basic claim structure of the instant application but does not disclose specific dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of smaller or larger holes would save weight and costs depending upon the particular application for their use.
Regarding claims 3 and 7, the buffer is foam PVC [0050].
Regarding claim 4, a layer is disclosed by Keane for use [0086] with tape, which is a paper, but not specifically to the layer 426.  Kato discloses a release layer (44) attached to the buffer layer (3).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Keane by adding the release layer to the buffer layer since a release layer is disclosed by Keane and also disclosed by Kato as attached to the buffer layer.  This would provide an option for adherence if needed or if not needed since a release layer covers an adhesive.
Regarding claims 5, 8 and 10, Keane in view of Kato discloses the basic claim structure of the instant application but does not disclose specific thickness dimensions.  Applicant fails to show criticality for specifically claimed dimensions, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of thinner or thicker layers would be dependent on the application for the panel and the amount of traffic the panel would be subjected to.  A thinner panel would be lighter but less strong as a thicker panel would have more strength.
Regarding claims 6 and 9, the main body layer is PVC [0050].





Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is (571)272-6846. The examiner can normally be reached Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633